I, too, think it would be wise for the probate court to keep separate any evidence elicited on his own motion regarding uncontested items from that evidence adduced in hearings of contested matters. This because it favors convenience in making up a bill of exceptions and in the final assessment of costs in case of an appeal. Ordinarily, it would be quite unusual for the court to turn from a hearing on contested matters and inject into that record any evidence elicited for the purpose of aiding him in his audit of uncontested items. Such commingling of evidence might require the contestant, in case he desired to appeal from a judgment against him on contested items, to separate from the transcript such parts as pertained to uncontested items in which he was not interested. If the representative lost and desired to appeal from the decree disallowing contested and uncontested items, this court might be required ultimately in assessing costs, to separate matter in the transcript and brief dealing with disallowed uncontested items from that dealing with contested matters, for if contestant should lose in this court he should not be charged with those costs incurred in taking the appeal from that part of the decree which disallowed uncontested items, at least if he *Page 353 
did not take issue on the appeal in respect to such items.
The important matter in this decision is that the real nature of the duty and action of the probate court in regard to accounts be realized. More from the tenor than from any specific words of the opinion I am thrown into doubt as to that matter.
The probate court's judgment on the audit of the account of its officer is a single judgment or decree, although such decree may allow some items and disallow others. It is a unit judgment. In order to arrive at this judgment the court has the duty to pass on all items whether contested or uncontested. When contested the proceeding is litigious and calls for adequate machinery for the handling of an adversary proceeding. This machinery is provided by Sections 102-14-17 and 18, R.S.U. 1933, set out in full in the court's opinion. But it will be noted that these sections are part of the Probate Code.
There is nothing which requires contested items in an account to be tried other than in probate proceedings. The fact is that Sections 102-14-17 and 18 set up machinery for trying such matters in probate. That was their purpose. They make provisions not for the trial of probate contested matters by the civil side of the court, but trial in conformity with the requirements of the Civil Code. A contested item in an account is not like a claim against an estate disallowed by the administrator or executor, or a suit to set aside a testamentary trust. These must be tried by suits civil in nature. Even in cases where the suit should be addressed to the civil side of the court we have held, and properly, that even though the caption is styled in probate where the pleadings are sufficient and the necessary or interested parties are before the court and the matter is fully tried, we will consider it as having been addressed to the civil side of the court. In re McLaren's Estate, 99 Utah 340,106 P.2d 766. This case involves no such proposition. We have here an account with numerous items, some of which were contested — most of which were uncontested. Of the uncontested *Page 354 
items some were allowed by the court and some were disallowed. The account is a unit to be acted on, it is true, item by item; but the court's final action on the account, although it may take the form of disallowing some contested items, of allowing other contested matters, of disallowing and allowing various uncontested matters, is a unit action operating on that account. It would make hash of the integration of probate proceedings to have one judgment on contested items, another on disallowed uncontested items, and a third on allowed uncontested items.
Let us take a brief look at the nature of probate proceedings. The proceedings invoke a series of events from the filing of an application for the admission of a will to probate and appointment of an executor or application for the appointment of an administrator along a whole course down to the discharge of the executor or administrator. The probate code is adopted to this sort of court operation. This is another case of adopting procedure to the nature of the matters requiring treatment and, if common sense and adherence to the spirit and letter of the statute is followed, few difficulties will arise. And what is one of the mechanisms provided for handling some of the series of events which may arise in probate? It is that given by Section 102-14-17 and 102-14-18. Here is mechanism for the trying of contested matters in probate. This is not a mechanism for sending them out of probate and requiring pleadings to be cast according to the proceedings in civil actions but a mechanism for trying issues of fact joined in probate and guardianship matters within the very framework of probate. They do not require a recasting of the pleadings nor a recasting of the caption. They provide even for the court directing the preparation of more specific pleadings or for the settling and framing of issues to be tried by a jury. This is not the practice in civil cases. Because, for convenience, they may be put on the civil trial calendar and tried with civil matters does not change the purpose of the statutes nor the nature of the proceedings. The same judge may try them and, in *Page 355 
fact, in districts where there is only one judge, does try them. He may, since he has plenary powers, try them all on one day. That is a matter of the court's convenience since it is the same court sitting either in trial of civil or probate matters. SeeWeyant v. Utah Savings  Trust Co., 54 Utah 181, 182 P. 189.
I concur with the opinion insofar as it is not contrary to the above observations.